EXHIBIT 10.1

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 19th day of
October, 2006 (the “Effective Date”), by and between EMPLOYERS MUTUAL CASUALTY
COMPANY (“EMCC”), an Iowa mutual insurance company, and BRUCE G. KELLEY
(“Kelley”), an employee of EMCC.

 

RECITALS:

 

A.         Kelley is employed as the President and Chief Executive Officer of
EMCC and, during the course of his employment, has been granted options to
purchase shares of common stock (the “Common Stock”) of EMC Insurance Group Inc.
(“Group”) pursuant to the terms of the 1993 Employers Mutual Casualty Company
Incentive Stock Option Plan and the 2003 Employers Mutual Casualty Company
Incentive Stock Option Plan (collectively, the “Plan”).

 

B.          In order to qualify as incentive stock options under the Internal
Revenue Code, the Plan includes certain restrictions that in effect limit the
number of options that may be granted to a participant during any given year.

 

C.          EMCC has determined that options in excess of the limits contained
in the Plan were issued to Kelley during several years and, consequently, that
such options were not issued in accordance with the terms of the Plan.

 

D.         A portion of the excess options granted to Kelley have been
exercised, resulting in the issuance of shares of Common Stock to Kelley that
also were not issued in accordance with the terms of the Plan.

 

E.          EMCC has now determined that it is appropriate to request the
surrender by Kelley of the excess options and the Common Stock received upon
exercise of a portion of those options and to compensate Kelley for the fair
value of the options and Common Stock to be surrendered.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, EMCC and Kelley do hereby agree as follows:

 

1.           Status of Excess Options. EMCC and Kelley acknowledge that a total
of 16,123 options in excess of the limits contained in the Plan have been issued
to Kelley (the “Excess Options”), of which 10,553 Excess Options have been
exercised (the “Exercised Excess Options”), resulting in the issuance of 10,553
shares of Common Stock (the “Excess Option Shares”) and leaving Kelley with a
total of 5,570 Excess Options that have not been exercised (the “Unexercised
Excess Options”). Kelley currently holds the Unexercised Excess Options and the
Excess Option Shares and has agreed to surrender the same to EMCC in exchange
for the payment to be made hereunder.

 

 


--------------------------------------------------------------------------------



 

 

2.           Surrender of Excess Options. Kelley hereby surrenders the
Unexercised Excess Options to EMCC and acknowledges that he shall have no
further right, title or interest in and to the Unexercised Excess Options from
and after the Effective Date and that the Unexercised Excess Options may no
longer be exercised by him for his benefit. Kelley further acknowledges that the
payment to be made to him hereunder shall be in full and final settlement for
his surrender of the Unexercised Excess Options.

 

3.           Surrender of Excess Option Shares. Kelley hereby surrenders the
Excess Option Shares to EMCC and acknowledges that he shall have no further
right, title or interest in and to the Excess Option Shares from and after the
Effective Date. To effect such surrender, Kelley agrees to take all action as
may be necessary to transfer the Excess Option Shares to EMCC as soon as
reasonably practicable after the Effective Date, including providing appropriate
instructions to authorize transfer of the Excess Option Shares from his
brokerage account to EMCC. Kelley acknowledges that the payment to be made to
him hereunder shall be in full and final settlement for his surrender of the
Excess Option Shares. Any dividends paid with respect to the Excess Option
Shares prior to the Effective Date shall be retained by Kelley.

 

4.          Representation Concerning Ownership. Kelley hereby represents and
warrants to EMCC that he is the registered and beneficial owner of the
Unexercised Excess Options and the Excess Option Shares and that neither the
Unexercised Excess Options or the Excess Option Shares are subject to any lien,
pledge, security interest or other encumbrance.

 

5.           Payment of Fair Value. EMCC acknowledges that the Excess Options
were granted to Kelley as part of the compensation arrangement approved for
Kelley by the Senior Executive Compensation and Stock Option Committee of the
Board of Directors of EMCC (and, in addition, by the Compensation Committee of
the Board of Directors of Group with respect to the Excess Options granted in
2005) and, accordingly, that the Excess Options were intended to provide Kelley
with incentive compensation for his services as an executive officer of EMCC.
EMCC further acknowledges that it is therefore appropriate to compensate Kelley
for the fair value of the Unexercised Excess Options and the Excess Option
Shares being surrendered pursuant to the terms of this Agreement, as follows:

 

(a)    Unexercised Excess Options. As compensation for the Unexercised Excess
Options surrendered by Kelley hereunder, EMCC shall pay Kelley an amount equal
to the estimated “bargain element” that would have been received by him had he
retained and later exercised the Unexercised Excess Options, with the bargain
element being equal to the difference between the designated exercise price of
each Unexercised Excess Option and the greater of: (i) the average of the high
and low market prices for the Common Stock reported as of the close of trading
on the Effective Date (the “Market Price”); and (ii) the sum of: (a) the low
market price of the Common Stock during the 12-month period ending on the
Effective Date; and (b) 75% of the difference between the high and low market
prices of the Common Stock during such 12-month period (the “Calculated Price”);
provided, however, that: (i) in the event the Effective Date shall fall within
any black-out period in which Kelley is restricted from trading in the Common
Stock, then the Market Price shall be determined by reference to the average of
the high and low market prices for the Common Stock reported as of the close of
trading on the

 

2

 


--------------------------------------------------------------------------------



 

last trading day prior to the commencement of such black-out period, and the
Calculated Price shall be determined by reference to the 12-month period ending
on that same trading day; and (ii) any high and low market prices for the Common
Stock occurring during any black-out periods shall be disregarded for purposes
of determining the Calculated Price.

 

(b)   Excess Option Shares. As compensation for the Excess Option Shares
surrendered by Kelley hereunder, EMCC shall pay Kelley an amount equal to the
estimated “fair value” of the Excess Option Shares, with such fair value being
equal to the number of Excess Option Shares times the greater of: (i) the Market
Price as determined in accordance with Section 5(a) above; and (ii) the
Calculated Price as determined in accordance with Section 5(a) above.

 

6.          Reimbursement for Payment of Alternative Minimum Tax. EMCC and
Kelley acknowledge, based upon a review of Kelley’s federal and state income tax
returns for the years in question, that Kelley paid alternative minimum tax in
connection with the exercise of the Exercised Excess Options. EMCC hereby agrees
to reimburse Kelley for the amount of federal and state alternative minimum tax
paid by him in connection with the Exercised Excess Options as reported on his
returns for the applicable years (2003, 2004 and 2005). EMCC also agrees to pay
the fees of Kelley’s accountant incurred in connection with reviewing the income
tax ramifications to Kelley of the matters covered by this Agreement.

 

7.            Tax Gross-Up Payment. The payment to be made to Kelley pursuant to
Sections 5(a), 5(b) and 6 hereof shall be increased by a tax “gross-up” payment
to take into account: (i) the differential between the combined federal and
state tax rate applicable to such payment (which will be considered ordinary
income for federal and state income tax purposes) and the combined federal and
state tax rate applicable to long-term capital gains that would have been
recognized had Kelley retained and later sold the Excess Option Shares and
retained and later exercised the Unexercised Excess Options and sold the Common
Stock received upon exercise after holding such Common Stock for a period of
more than one year; (ii) federal and state taxes applicable to the reimbursement
of Kelley for the alternative minimum tax paid by him; (iii) FICA/Medicare taxes
payable on the amounts paid under Sections 5(a), 5(b) and 6 hereof; and (iv) an
additional gross-up payment to take into account the federal and state income
taxes owing on the “gross-up” payment itself.

 

8.           Calculation of Payment Amounts and Payment. EMCC shall calculate
the amount owing to Kelley pursuant to the terms of this Agreement and provide
Kelley with a copy of such calculations for his review prior to payment. Payment
of all amounts owing to Kelley hereunder shall be made in immediately available
funds no later than three business days after the Effective Date.

 

9.          EMCC Benefit Plans. EMCC and Kelley acknowledge and agree that the
payment received by Kelley hereunder shall not be eligible for deferral under
any of EMCC’s non-qualified plans or trigger contributions on his behalf under
any of EMCC’s employee or executive benefit plans. Similarly, the payment
received by Kelley hereunder will also not be

 

3

 


--------------------------------------------------------------------------------



 

taken into account in calculating any benefits accruing to Kelley under any EMCC
employee or executive benefit plan.

 

10.        Public Disclosure. Kelley acknowledges that the terms of this
Agreement must be publicly disclosed by Group through filings with the
Securities and Exchange Commission ("SEC") and that a copy of this Agreement
must also be filed with the SEC.

 

11.        Further Assurances. Kelley shall, from time to time, after the
Effective Date, at the request of EMCC, and without any further consideration,
execute and deliver such other instruments as EMCC may reasonably request to
more effectively assign, transfer and surrender the Unexercised Excess Options
and the Excess Option Shares to EMCC.

 

12.        Successors and Assigns. All the terms and provisions of this
Agreement shall be binding upon, and shall inure to the benefit of, and shall be
enforceable by, the parties hereto, their heirs, beneficiaries, representatives,
successors and assigns.

 

13.        Entire Agreement. This Agreement contains all the terms, conditions
and representations agreed upon by the parties relating to the subject matter of
this Agreement and supersedes all prior agreements and understandings between
the parties with respect to the subject matter hereof. This Agreement may be
amended only by written instrument duly executed by the parties hereto.

 

14.        Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Iowa.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

 

                

By:

/s/ Richard W. Hoffmann

Name:

RICHARD W. HOFFMANN

Title:

Vice President and General Counsel

 

 

 

/s/ Bruce G. Kelley

 

BRUCE G. KELLEY

 

 

 

4

 

 

 